Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 16, 2020

The Court of Appeals hereby passes the following order:

A20A0817. KENDALL LACY v. THOMAS A. COX, JR.

      Kendall Lacy, who is incarcerated in the Fulton County Jail awaiting criminal
trial, filed an original mandamus petition in this Court. Lacy seeks an order of this
Court dismissing the charges against him based upon the violation of his right to a
speedy trial. For reasons that follow, mandamus is not an appropriate remedy.
      An appellate court has limited original mandamus authority in aid of our
jurisdiction. See Ga. Const. of 1983, Art. VI, Sec. I, Par. IV. Mandamus will issue
“only if (1) no other adequate legal remedy is available to effectuate the relief sought;
and (2) the applicant has a clear legal right to such relief.” Bibb County v. Monroe
County, 294 Ga. 730, 734 (2) (755 SE2d 760) (2014). Here, although Jones styles his
petition as one for mandamus, the relief he seeks – dismissal of the charges against
him – is not the proper subject of a mandamus petition. Rather, Jones may seek relief
in the context of his criminal case by filing a motion to dismiss in the trial court. See,
e. g., Oduok v. Bowden, 272 Ga. 778, 778 (535 SE2d 241) (2000) (mandamus
unavailable as defendant has adequate remedy at law in pending criminal case).
      Because Lacy has not shown that the extremely rare exercise of this Court’s
original mandamus jurisdiction is warranted, this petition is hereby DISMISSED.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          01/16/2020
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.